*548The defendant failed to preserve for appellate review his challenge to the legal sufficiency of the identification evidence (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 493 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s identity as the shooter.
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Gomez, 46 AD3d 836 [2007]; People v Lobo, 6 AD3d 550 [2004]; People v Dupont, 283 AD2d 587 [2001]; People v Pinder, 269 AD2d 547 [2000]).
The defendant’s contention that the sentencing court considered improper factors in imposing sentence is unpreserved for appellate review (see CPL 470.05 [2]; People v Garson, 69 AD3d 650, 652 [2010]; People v Campbell, 54 AD3d 959, 960 [2008]; People v Santos-Mispas, 38 AD3d 923 [2007]). In any event, the claim is without merit (see People v Garson, 69 AD3d at 652; People v Campbell, 54 AD3d at 960; People v Santos-Mispas, 38 AD3d 923 [2007]). The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.P, Chambers, Austin and Cohen, JJ., concur.